Per curiam.
This is a small claims appeal. Trial court gave judgment in favor of the landowner, Davis, with respect to damages to her lawn arising from trespassing cattle belonging to defendant Schaad. Both parties represented themselves.
The appeal here is directed at the measure of evidence supporting the judgment. It is apparent that the testimony was conflicting. It was, therefore, for the trier of fact to resolve, and without a showing that the result he reached was without evidentiary support, it must stand. Stearns v. Sugarbush Valley Corp., 130 Vt. 472, 474-75, 296 A.2d 220 (1972).

Judgment affirmed.